Order Supreme Court, New York County (Eugene Nardelli, J.), entered on or about September 4, 1991, which denied appellant’s motion to vacate a default, unanimously affirmed, without costs.
The IAS Court did not abuse its discretion in determining that a meritorious defense was not shown (see, National Learning Corp. v Duramatic Press, 63 AD2d 695), or in determining that the affidavit of merit was insufficient (see, Mufalli v Ford Motor Co., 105 AD2d 642, 643). Here, the only averment of merit was a conclusory denial of the allegations, which is insufficient (see, Klenk v Kent, 103 AD2d 1002). Even though a party appears pro se, failure to set forth facts showing merit is fatal (see, Stewart v Warren, 134 AD2d 585). Concur—Carro, J. P., Milonas, Rosenberger, Ross and Rubin, JJ.